DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 08 March 2021.  Claims 1, 3, 4, 6, 8, and 10-18 are currently under consideration.  The Office acknowledges the amendments to claims 1, 3, 4, 6, 10, 11, and 14-18, as well as the cancellation of claims 2, 5, 7, and 9.

Claim Objections
Claim 1 is objected to because of the following informalities: in lines 26-27, again in line 30, and again in the sixth-to-last line, “feeding back the predictable response signal” should apparently read --feeding back of the predictable response signal--; and in line 33, “determining” should apparently read --determines--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations concerning the closed loop circuit remain unclear.  The claim still appears to recite that the closed loop circuit feeds back the predictable response signal by determining that the tissue to be detected is what stimulates the tissue to be stimulated.  It is still unclear whether the claim is actually meant to recite that one type of tissue stimulates a second type of tissue.  It is also not clear exactly which components perform which actions, as much of the claim is written in passive voice; e.g., is the closed loop circuit performing the feeding back of the predictable response signal or merely detecting it?  Which component is outputting the abnormal message?  Which component is controlling the stimulator such that the stimulator uses the second stimulation parameter value instead of the first stimulation parameter value?
Claim 1 also recites the limitation "the expected response signal" in the third-to-last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the physiological tissue to be detected has a tissue body position as the physiological tissue to be stimulated.”  It is not clear if this is intended to recite that the tissue to be detected has a same position as the tissue to be stimulated.
Claim 14 recites that “the subsequent sigma-delta modulation analog-to-digital module is converted into a digital signal by the sigma-delta modulation analog-to-digital 
Claim 16 recites the limitation "the power elements" in lines 26-27.  It is not clear which of the previously recited plurality of power elements is being referred to here; e.g., all the power elements or only some?
Claims 3, 4, 6, 8, and 10-18 are rejected by virtue of their dependence upon at least one rejected base claim.

Allowable Subject Matter
Claims 1, 3, 4, 6, 8, and 10-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, for the reasons set forth in the previous Office action.

Response to Arguments
Applicant’s arguments with respect to the claim objections have been fully considered and are persuasive in light of the amendments.  The objections have been withdrawn. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 112 have been fully considered and are mostly persuasive in light of the amendments.  Most of the rejections have been withdrawn; however, certain rejections persist, as detailed supra.
Applicant’s arguments with respect to the rejection under 35 U.S.C. 101 have been fully considered and are persuasive in light of the amendments.  The rejection has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS B COX/Primary Examiner, Art Unit 3791